



eHealthInsurance Services, Inc.
EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is made and entered into as of February
20, 2020 (“Effective Date”) by and between eHealthInsurance Services, Inc., a
Delaware corporation having its principal place of business in Santa Clara,
California, its parent company, subsidiaries, affiliates, successors or assigns
(together the “Company”), and Robert Hurley, an individual (“Hurley”).
1. Employment Status.  Hurley hereby resigns his present position of employment
with the Company effective as of March 1, 2020 (the “Separation Date”) and will
become a part-time employee with the title of Licensed Writing Agent effective
immediately after the Separation Date. Hurley agrees that he will no longer be
an executive officer of the Company after the Separation Date and will not sign
any documents or contracts on behalf of the Company unless specifically
requested to do so by the Company. This Agreement shall govern the terms and
conditions of Hurley’s employment with the Company after the Separation Date.
2. Services and Compensation.
(a) Services. In Hurley’s new role as Licensed Writing Agent, Hurley will be
providing services to the Company equal to 20% or less of the average level of
services of the Company performed by Hurley over the thirty-six (36) month
period immediately preceding the Separation Date. Hurley agrees to perform any
and all tasks reasonably requested by the Company to transition his duties to
his successor(s) within the Company subject to the limitations set forth in the
preceding sentence (the “Services”). Hurley shall maintain his health insurance
licenses, appointments and certifications to the extent requested by the
Company.
(b) Administration of the Services. The parties do not currently anticipate that
the Services performed by Hurley will exceed eight (8) hours per week.
Notwithstanding the foregoing sentence, there is no minimum time expected on a
per week or per month basis. Hurley understands and agrees that he shall not
perform Services for more than eight (8) hours in any given week without the
express written authorization of the Company’s Chief Executive Officer. Hurley
will reasonably determine the amount of time necessary to ensure timely and
professional completion of the Services. The means and methods utilized by
Hurley in performing the Services shall be consistent with the Company’s
requests and business needs.
(c) Compensation. In exchange for the Services, the Company will pay Hurley an
annual base salary of $65,000, less applicable deductions and withholdings,
payable bi-weekly in accordance with the Company’s standard payroll practices.
The parties acknowledge that Hurley is a participant of the Company’s 2019
Executive Bonus Program. The determination of the amount Hurley receives under
2019 Executive Bonus Program shall be subject to the terms and provisions of the
2019 Executive Bonus Program, and any such amount, if any, shall be paid at the
same time as bonuses are paid out to the other participants under the 2019
Executive Bonus Program, which is scheduled to be no later than March 15, 2020.
In addition, Hurley is eligible for a discretionary bonus with a target of up to
60% of his base salary, subject to Hurley’s performance as determined by the
Company in its sole discretion.


1

--------------------------------------------------------------------------------





(d) Benefits. Hurley will not be eligible for any Company benefits as of the
Separation Date. The Company will continue to pay the premiums for Hurley’s
medical, dental and vision insurance through March 31, 2020, but participation
in 401(k) plan, flexible savings accounts, life and disability insurance and all
other benefits will cease as of the Separation Date. In addition, Hurley and the
Company agree and acknowledge that since Hurley resigned his current position of
employment with the Company, Hurley is not entitled to any severance benefits
under the terms the severance agreement dated July 15, 2016 (the “Severance
Letter”). The parties further acknowledge that the Severance Letter shall
terminate and be of no further force and effect as of the Separation Date.
(e) Equity Awards. Hurley and the Company acknowledge and agree that all equity
awards previously granted to Hurley will continue to be governed by the terms of
the Company’s 2014 Equity Incentive Plan or 2006 Equity Incentive Plan and any
applicable Notice of Grant and/or Restricted Stock Unit Agreement governing the
applicable equity award, including any applicable vesting conditions and
continuing Service (as defined therein) requirements. For purpose of stock
deferral elections executed by Hurley, the parties acknowledge that a
“separation from service” within the meaning of Treasury Regulation
1.409A-1(h)(1) has occurred as of the Separation Date. All deferred restricted
stock units that have been vested prior to the Separation Date will be released
to Hurley six months and one day after the Separation Date, less applicable
deductions and withholdings. All deferred restricted stock units that have not
been vested prior to the Separation Date will continue to be governed by the
terms and conditions of applicable award agreements and will no longer be
subject to the terms of the deferral elections.
(f) Expenses. The Company shall reimburse Hurley for all reasonable expenses
incurred by Hurley in performing Services pursuant to this Agreement, provided
Hurley receives prior written consent from the Company’s Chief Executive Officer
prior to incurring such expenses.
3. Term; Termination.
(a) Term. This Agreement will commence on the Effective Date and will continue
until the transition of Hurley’s status as a Company licensed writing agent to
another employee of the Company for all required insurance carriers is
completed, as determined by the Company in its sole discretion (the “Termination
Date”).
(b) Termination. The Company may terminate Hurley’s employment with or without
cause or notice prior to the Termination Date. Hurley may terminate this
Agreement for a material breach of this Agreement upon 30 days written notice to
the Company, provided that such breach is not cured by the Company within such
30-day period. Upon termination of this Agreement, all rights and duties of the
parties toward each other shall cease except: (i) Hurley shall return any
Company property in Hurley’s possession (including Company documents); and
(ii) Sections 1 (Employment Status), 4 (Confidential Information), 6
(Indemnification) and 8-10 (various general provisions) shall survive the
expiration or termination of this Agreement.
4. Confidential Information. Sections 1, 2, 3, 4, 5, 6, 8 and 9 of the
Proprietary Information and Inventions Agreement executed by Hurley on April 6,
1999 (the “Proprietary Agreement”) are incorporated herein by reference. Such
Sections shall survive the termination or


2

--------------------------------------------------------------------------------





expiration of this Agreement, shall govern over any inconsistent terms, and may
only be modified in a written agreement signed by the Chief Executive Officer of
the Company. Hurley agrees that he will not improperly use or disclose any
proprietary information or trade secrets of any former or concurrent employer or
other person or entity, and that Hurley will not bring onto the premises of the
Company any confidential, proprietary or trade secret information, documents or
materials belonging to any such employer, person or entity, unless previously
consented to in writing by such employer, person or entity and the Company’s
Chief Executive Officer. Hurley will indemnify the Company and hold it harmless
from and against all claims, liabilities, damages and expenses, including
reasonable attorneys’ fees and costs of suit, arising out of, in connection with
or anticipated to result from a violation of this Section 4 or any violation or
claimed violation of a third party’s rights resulting in whole or in part from
the Company’s use of the work product of Hurley under this Agreement.
5. Conflicting Engagement. The Company understands and agrees that Hurley may
work and/or perform services for other entities or persons during the term of
this Agreement, subject to the terms of this Section 5. Hurley certifies that
Hurley has no outstanding agreement or obligation that is in conflict or may
conflict with any of the provisions of this Agreement and Hurley will not enter
into any such conflicting agreement during the term of this Agreement. Hurley
agrees that, during the term of this Agreement, Hurley will not engage in any
other employment, occupation, consulting or other business activity directly
related to the business in which the Company is involved during the term of this
Agreement, if such engagement would in any manner damage the Company or its
business, assets or prospects.
6. Indemnification. In accordance with and subject to the limitations of the
Indemnification Agreement entered into by Hurley and Company as of May 23, 2007
(the “Indemnification Agreement”), the Company hereby agrees to indemnify,
defend and hold harmless Hurley in accordance with the terms of the
Indemnification Agreement.
7. Representations. Hurley agrees to execute any proper oath or verify any
proper document, and to execute and deliver all such other and additional
instruments and documents and to perform all such other acts and things, as may
be required to carry out the terms of this Agreement.
8. Notices. Any notices given under this Agreement shall be in writing,
addressed as shown below or at such other address specified by written notice.
Notices shall be deemed given upon delivery if personally delivered, three days
after deposited in the United States mail, postage prepaid, registered or
certified mail, return receipt requested or within 48 hours after delivery to an
overnight courier service.
9. Arbitration and Equitable Relief.
(a) Arbitration. Except as provided in Section 9(b) below, the Company and
Hurley agree that any dispute or controversy arising out of or relating to any
interpretation, construction, performance or breach of this Agreement, shall be
settled by arbitration to be held in San Jose, California, in accordance with
the rules then in effect of the American Arbitration Association. The arbitrator
may grant injunctions or other relief in such dispute or controversy. The
decision of the arbitrator shall be final, conclusive and binding on both the
Company and the undersigned


3

--------------------------------------------------------------------------------





Hurley. Judgment may be entered on the arbitrator’s decision in any court having
jurisdiction. The Company and Hurley shall each pay one-half of the costs and
expenses of such arbitration, and each of Company and Hurley shall separately
pay its own counsel fees and expenses.
(b) Equitable Remedies. Hurley agrees that it would be impossible or inadequate
to measure and calculate the damages from any breach of Section 4 (Confidential
Information) herein. Accordingly, Hurley agrees that if Hurley breaches such
Section, the Company will have available, in addition to any other right or
remedy available, the right to obtain an injunction from a court of competent
jurisdiction restraining such breach or threatened breach and to specific
performance of any such provision of this Agreement.
10. General Provisions
(a) Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of California without reference to conflict of
law principles.
(b) Entire Agreement. Subject to the terms of this Agreement, this Agreement,
the Proprietary Agreement, the Indemnification Agreement, and any applicable
Equity Incentive Plan or equity award agreement, set forth the entire agreement
and understanding between the Company and Hurley relating to the subject matter
herein and merges all prior discussions between Company and Hurley. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing signed by the Chief
Executive Officer of the Company.
(c) Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.
(d) Successors and Assigns. This Agreement will be binding upon Hurley’s heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns. Neither this Agreement
nor any rights or obligations under this Agreement may be assigned or
transferred by Hurley without the express written consent of the Company.
 
Robert Hurley
 
 
 
eHealthInsurance Services, Inc.
 
 
 
/s/ Robert S. Hurley
 
 
 
/s/ Scott N. Flanders
[signature]
 
 
 
[signature]
 
 
 
Address: 9200 Purdy Lane
 
Name:
 
Scott N. Flanders
                Granite Bay, CA 95746
 
Title:
 
CEO
 
 
 
 
 
 
 
 
 







4